Citation Nr: 0411884	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  94-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

Entitlement to service connection for hypertension, lung 
disorder, diabetes mellitus, heart disease, arthritis, 
anxiety disorder, hyperlipidemia, peripheral vascular 
disease, gastrointestinal disorders, eye disorders, penile 
disorders, and skin disorders, as secondary to exposure to 
Mustard gas and/or other chemical/biological agents.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney 


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his son



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant served in the Mississippi National Guard 
(Guard) from November 1953 to April 1960, to include periods 
of active duty for training (ACDUTRA) from July to August 
1954, in July 1955, June 1956, from July to August 1957, in 
June 1958, and from July to August 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO in Jackson, 
Mississippi.  In an August 1999 decision the Board denied the 
appellant's claims.  The appellant then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2000 joint motion to the Court, the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and the issues remanded.  By a June 2000 
order, the Court granted the joint motion and the case was 
returned to the Board for compliance with the directives 
stipulated in the motion.  In December 2000 the Board then 
remanded the case to the RO for additional development of the 
evidence.  

In an October 2002 decision, the Board denied the issues in 
appellate status.  The appellant again appealed to the Court.  
In a June 2003 joint motion to the Court, the parties 
requested that the Board decision be vacated and the issues 
remanded pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); the 
joint motion was granted by a June 2003 Court order.  The 
case was subsequently returned to the Board.

It is unclear from the record whether the appellant is 
pursuing a clam for service connection for disorders 
resulting from exposure to Agent Orange.  This matter is 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Although further delay is regrettable, in light of the June 
2003 joint motion, the Board finds that a remand is necessary 
prior to Board review.

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VA promulgated regulations to implement the 
provisions of the law. See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In the June 2003 joint motion, the parties essentially agreed 
that the notification requirements contained in 38 U.S.C.A. § 
5103 (West 2002) and in 38 C.F.R. § 3.159 (2003) have not 
been satisfied.  Accordingly, a remand is required to comply 
with the joint motion and the Court order. 

In February 2004, the representative submitted additional 
pertinent private medical records.  This medical evidence has 
not yet been reviewed by the RO.  Although the veteran's 
representative has waived initial RO review of this evidence, 
as this case must be remanded for the reasons noted above, 
the RO should review this evidence.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should then review the claims 
to include the additional evidence 
received since the most recent 
supplemental statement of the case. If 
the claims are denied, the appellant and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


